DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond (US9683407) in view of Santoro (US20120012262).
	Regarding claim 1, Diamond teaches (figs. 1-4) a roller shade (20) comprising: a roller (8); a shade panel (10) configured to be wound around and unwound from the roller to retract and extend the shade panel (intended use language), respectively; a shade adapter (12) coupled between the roller (8) and the shade panel (10), the shade adapter (12) comprising: a first adapter portion (14) configured to be coupled to the roller (fig. 3); a second adapter portion (18) configured to be coupled to the shade panel (fig. 3); and a connector panel portion (portion of 12 that is between 14 and 18) extending between the first and second adapter portions (fig. 3); wherein the second adapter portion (18) couples the shade adapter (12) to the shade panel (10). Diamond does not teach that the second adapter portion includes a first magnetic element coupled thereto, that a second magnetic element is coupled to a portion of the shade panel; and the first and second magnetic elements are configured to magnetically engage each other to couple the shade adapter to the shade panel.
	Santoro teaches (figs. 1 and 8) a roller shade (100 in fig. 1) with an adapter portion (the components that connect 306 to 110 in fig. 8) that includes a first magnetic element (140A) coupled thereto, and a second magnetic element (140B) coupled thereto; with the first and second magnetic elements (140A and 140B) being configured to magnetically engage each other to couple element 110 to 306. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the second adapter portion of Diamond with the adapter portion of Santoro, thereby including a first magnetic element coupled to the connector panel portion, and a second magnetic element coupled to a portion of the shade panel; and the first and second magnetic elements are configured to magnetically engage each other to couple the shade adapter to the shade panel. This alteration provides the predictable and expected results of the magnetic connection allowing the components to quickly disconnect when desired.

    PNG
    media_image1.png
    631
    978
    media_image1.png
    Greyscale

	Regarding claim 2, modified Diamond includes Santoro which teaches that the second adapter portion (the components that connect 306 to 110 in fig. 8) defines a retention channel (portion in which the magnets sit in fig. 8 of Santoro, see annotated fig. 8 below); the first magnetic element (140A) is positioned within the retention channel; and the second magnetic element (140B) is at least partially received within the retention channel when the first and second magnetic elements are magnetically engaged with each other (as shown in fig. 8).
	Regarding claim 3, modified Diamond includes Santoro which teaches that the retention channel is defined between an inner face (annotated fig. 8) of the second adapter portion and a bottom wall of the retention channel (annotated fig. 8); and the first magnetic element (140A) is recessed relative to the inner face (annotated fig. 8) of the second adapter portion within the retention channel.
	Regarding claim 4, modified Diamond teaches that the roller (20) includes a flattened roller section (top face as shown in fig. 3 of Diamond) that is recessed relative to a circular profile of the roller (fig. 3); and the inner face (see annotated fig. 8 of Santoro) of the second adapter portion is configured to be circumferentially aligned with the flattened roller section when the shade adapter is wrapped around the roller (as shown in fig. 4 of Diamond).
Regarding claim 5, modified Diamond teaches that the second adapter portion includes an outer face (the curved face in fig. 3 of Diamond) opposite the inner face of the second adapter portion (after the modification above, this face is opposite to the inner face); and the outer face defines a curved profile that generally matches a curved profile of a remainder of an outer perimeter of the shade adapter when the shade adapter is wrapped around the roller (as depicted in fig. 4 of Diamond).
	Regarding claim 6, modified Diamond includes Santoro which teaches that the retention channel includes opposed first and second sidewalls (see annotated fig. 8) extending between the inner face of the second adapter portion and the bottom wall of the retention channel (annotated fig. 8); and the second magnetic element (140B) is positioned at least partially between the first and second sidewalls when the first and second magnetic elements are magnetically engaged with each other (as shown in fig. 8).
Regarding claim 10, modified Diamond teaches that the first adapter portion (14) is configured to form a dovetail-type joint with the roller (8, the examiner notes that 14 is considered to be a dovetail-type joint due to the cavity into which 14 is found being narrower at the opening as compared to the interior space).
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond (US9683407) in view of Santoro (US20120012262) as applied above, and further in view of Whittemore (US10781597).
Regarding claim 8, modified Diamond does not teach that the shade adapter comprises a key positioned within the retention channel and a keyway is defined by at least one of the second magnetic element or the shade panel, the key being configured to be received within the keyway when the shade adapter is coupled to the shade panel.
	Whittemore teaches (fig. 24A) a shade panel (2400) with key holes (2405) and a magnetic strip (2450) with keys (2455) that fit into the key holes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Diamond with the teachings of Whittemore so that the shade adapter comprises a key in the magnet positioned within the retention channel and a keyway is defined by the shade panel, the key being configured to be received within the keyway when the shade adapter is coupled to the shade panel. This alteration provides the predictable and expected results of assisting in lining up the shade panel so to keep it even while it is roller and unrolled.
Regarding claim 9, modified Diamond does not teach that the shade adapter comprises a key provided in operative association with the second adapter portion and a keyway is defined by at least one of the second magnetic element or the shade panel, the key being configured to be received within the keyway when the shade adapter is coupled to the shade panel.
Whittemore teaches (fig. 24A) a shade panel (2400) with key holes (2405) and a magnetic strip (2450) with keys (2455) that fit into the key holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Diamond with the teachings of Whittemore so that the shade adapter comprises a key provided in operative association with the second adapter portion and a keyway is defined by the shade panel, the key being configured to be received within the keyway when the shade adapter is coupled to the shade panel. This alteration provides the predictable and expected results of assisting in lining up the shade panel so to keep it even while it is roller and unrolled.
Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond (US9683407) in view of Santoro (US20120012262) as applied to claim 1, and further in view of McCullagh (WO2019/158415).
Regarding claim 12, modified Diamond teaches that the first adapter portion (12) is coupled to the roller (8) at a joint location (fig. 3); the first adapter portion (12) includes a curved extension arm (the curved portion extending from the joint location in fig. 3) extending from the joint location such that the curved extension arm extends circumferentially around a portion of the roller (as shown in fig. 3). Modified Diamond does not teach that the curved extension arm extends from the joint location in a direction opposite an interface defined between the first adapter portion and the connector panel portion.
McCullagh teaches (fig. 7) a roller (6) with a first adapter portion (16) that is coupled to a roller (6) at a joint location (108, as shown in fig. 2); the first adapter portion (16) includes a curved extension arm (see annotated fig. 7 below) extending from the joint location (the arm begins at this portion) in a direction opposite (upwards in fig. 7) an interface (annotated fig. 7) defined between the first adapter portion (16) and the panel (4) portion such that the curved extension arm extends circumferentially around a portion of the roller (as shown in fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Diamond with the teachings of McCullagh so that the curved extension arm extends from the joint location in a direction opposite an interface defined between the first adapter portion and the connector panel portion. This alteration provides the predicable and expected result of a more secure connection between the first adapter portion and the roller.


    PNG
    media_image2.png
    619
    831
    media_image2.png
    Greyscale

Regarding claim 13, modified Diamond teaches that the roller includes a flattened roller section  (top face as shown in fig. 3 of Diamond) that is recessed relative to a circular profile of the roller (fig. 3); and the curved extension arm (see annotated fig. 7 above) extends circumferentially around the roller between the joint location and the flattened roller section (after the modification above, this is oriented as such).
Claim(s) 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond (US9683407) in view of McCullagh (WO2019/158415).
Regarding claim 21, Diamond teaches (figs. 1-4) a roller shade (20) comprising: a roller (8); a shade panel (10) configured to be wound around and unwound from the roller to retract and extend the shade panel (intended use language), respectively; a shade adapter (12) coupled between the roller (8) and the shade panel (10), the shade adapter (12) comprising: a first adapter portion (14) configured to be coupled to the roller (8) at a joint location (as shown in fig. 3); a second adapter portion (18) configured to be coupled to the shade panel (fig. 3); and a connector panel portion (portion of 12 that is between 14 and 18) extending between the first and second adapter portions (fig. 3); the first adapter portion (12) includes a curved extension arm (the curved portion extending from the joint location in fig. 3) extending from the joint location such that the curved extension arm extends circumferentially around a portion of the roller (as shown in fig. 3). Modified Diamond does not teach that the curved extension arm extends from the joint location in a direction opposite an interface defined between the first adapter portion and the connector panel portion.
McCullagh teaches (fig. 7) a roller (6) with a first adapter portion (16) that is coupled to a roller (6) at a joint location (108, as shown in fig. 2); the first adapter portion (16) includes a curved extension arm (see annotated fig. 7 above) extending from the joint location (the arm begins at this portion) in a direction opposite (upwards in fig. 7) an interface (annotated fig. 7) defined between the first adapter portion (16) and the panel (4) portion such that the curved extension arm extends circumferentially around a portion of the roller (as shown in fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Diamond with the teachings of McCullagh so that the curved extension arm extends from the joint location in a direction opposite an interface defined between the first adapter portion and the connector panel portion. This alteration provides the predicable and expected result of a more secure connection between the first adapter portion and the roller.
Regarding claim 22, modified Diamond teaches that the roller includes a flattened roller section  (top face as shown in fig. 3 of Diamond) that is recessed relative to a circular profile of the roller (fig. 3); and the curved extension arm (see annotated fig. 7 above) extends circumferentially around the roller between the joint location and the flattened roller section (after the modification above, this is oriented as such).
Regarding claim 23, modified Diamond teaches the second adapter portion (18) is configured to be circumferentially aligned with the flattened roller section (top face as shown in fig. 3 of Diamond) when the shade adapter is wrapped around the roller (as shown in fig. 4 of Diamond), and the extension arm (from claim 21 modification above) extends circumferentially around the roller (the arm is curved and extends around a portion of the roller) such that an end of the extension arm is positioned adjacent to an end of the second adapter portion (18, after modification to claim 21 above) when the shade adapter is wrapped around the roller (fig. 4 of Diamond).
	Regarding claim 24, modified Diamond teaches that an outer face (the curved face in fig. 3 of Diamond) of the second adapter portion (18) defines a curved profile that generally matches a curved profile of an outer face (after modification to claim 21 above adding the curved extension arm) of the first adapter portion (14) such that the first (14, now with curved extension arm) and second adapter portions (18) define a substantially continuous curved profile across the adjacent ends of the first and second adapter portions (the modification to claim 21 above adds a curved extension arm that matches that curvature of the roller, the outer face of the second adapter portion also matches the curvature of the roller according to figure 4 of Diamond).
Regarding claim 25, modified Diamond teaches that the first adapter portion (14) is configured to form a dovetail-type joint with the roller (8, the examiner notes that 14 is considered to be a dovetail-type joint due to the cavity into which 14 is found being narrower at the opening as compared to the interior space).
Claim(s) 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond (US9683407) in view of McCullagh (WO2019/158415), as applied to claim 21, and further in view of Santoro (US20120012262).
Regarding claims 29-30,modified Diamond does not teach that the second adapter portion is configured to be magnetically coupled to the roller shade, wherein: the second adapter portion includes a first magnetic element coupled thereto; a second magnetic element is coupled to a portion of the shade panel; and the first and second magnetic elements are configured to magnetically engage each other to couple the shade adapter to the shade panel.
Santoro teaches (figs. 1 and 8) a roller shade (100 in fig. 1) with an adapter portion (the components that connect 306 to 110 in fig. 8) that includes a first magnetic element (140A) coupled thereto, and a second magnetic element (140B) coupled thereto; with the first and second magnetic elements (140A and 140B) being configured to magnetically engage each other to couple element 110 to 306. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the second adapter portion of Diamond with the adapter portion of Santoro, thereby including a first magnetic element coupled to the connector panel portion, and a second magnetic element coupled to a portion of the shade panel; and the first and second magnetic elements are configured to magnetically engage each other to couple the shade adapter to the shade panel. This alteration provides the predictable and expected results of the magnetic connection allowing the components to quickly disconnect when desired.
Regarding claim 32, modified Diamond includes Santoro which teaches that the second adapter portion (the components that connect 306 to 110 in fig. 8) defines a retention channel (portion in which the magnets sit in fig. 8 of Santoro, see annotated fig. 8 below); the first magnetic element (140A) is positioned within the retention channel; and the second magnetic element (140B) is at least partially received within the retention channel when the first and second magnetic elements are magnetically engaged with each other (as shown in fig. 8).
Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond (US9683407) in view of McCullagh (WO2019/158415), and Santoro (US20120012262) as applied to claim 30, and further in view of Whittemore (US10781597).
	Regarding claim 31, modified Diamond does not teach that the shade adapter comprises a key provided in operative association with the second adapter portion and a keyway is defined by at least one of the second magnetic element or the shade panel, the key being configured to be received within the keyway when the shade adapter is coupled to the shade panel.
	Whittemore teaches (fig. 24A) a shade panel (2400) with key holes (2405) and a magnetic strip (2450) with keys (2455) that fit into the key holes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Diamond with the teachings of Whittemore so that the shade adapter comprises a key provided in operative association with the second adapter portion, and a keyway is defined by the shade panel, the key being configured to be received within the keyway when the shade adapter is coupled to the shade panel. This alteration provides the predictable and expected results of assisting in lining up the shade panel so to keep it even while it is roller and unrolled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634               
                                                                                                                                                                                         
/ABE MASSAD/Examiner, Art Unit 3634